Citation Nr: 0724349	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDING OF FACT

The medical evidence of record does not show that any of the 
veteran's currently diagnosed respiratory disorders are 
related to his military service, or to any incident therein, 
to include as due to any asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder, was not incurred in, or aggravated 
by, active military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in March 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of any respiratory 
disorders.

A September 2000 private medical report gave a diagnosis of 
severe obstructive airways disease, emphysematous type, 
reversible component.  The medical evidence of record shows 
that respiratory disorders have been consistently diagnosed 
since September 2000.  The respiratory diagnoses include 
chronic obstructive pulmonary disease (COPD), pneumonitis, 
sepsis, mucous plug, bronchospasm, diffuse central lobular 
emphysema, pneumonia, and bronchitis.

An August 2004 VA environmental examination report included 
the results of a physical examination.  The examiner stated 
that the veteran

is concerned over his respiratory 
decline.  He wonders if he could have had 
asbestos exposure.  He stated he was in 
the Navy and had been exposed to it.  I 
stated he would need to contact his 
primary physician about that and we would 
let him know if there is anything that 
shows up on the chest x-ray and usually 
there would be some pleural plaquing or 
changes in his respiratory status.  His 
primary doctor could assess this or 
pulmonologist.  At this time he does have 
a diagnosis of [COPD] and with his 35-
pack-year history of smoking three packs 
per day this may well have contributed to 
his shortness of breath.

A March 2005 letter from a private physician stated that the 
veteran had a history of "fairly significant" COPD and 
respiratory infections.  The physician stated that the 
veteran "does relate a history of asbestos exposure while in 
the military.  As you know, this could certainly contribute 
to his lung disease."

A July 2005 VA respiratory examination report stated that the 
veteran's chest x-rays from January 2005 and March 2005 had 
been reviewed.  The examiner stated that "[t]here was no 
evidence of pleural plaquing that was described in any of the 
x-rays reviewed."  The examiner stated

I was asked to comment on service 
connection for breathing problems, 
asbestos, and [COPD] secondary to 
asbestos exposure.  At this point in 
time, I am unable to make a definitive 
diagnosis of asbestosis.  I would 
recommend that the veteran obtain a 
computed axial tomography scan, high 
resolution [HRCT] to further define this. 
. . . The veteran has significant smoking 
history of two packs per [day] for 38 
years, which more [likely than not] 
contributed to the [COPD].  The question 
is whether there is a component of 
asbestos environmental exposure that 
contributes to this.  I do not see any 
definitive diagnosis of pleural plaquing 
or of interstitial disease.

An August 2005 VA medical opinion letter stated

The veteran['s] present pulmonary 
condition is [COPD].  This is based on 
the pulmonary function testing; the chest 
x-ray showing hyperinflation and his 
clinic symptoms of [shortness of breath] 
with exertion and cough.  While some 
asbestos exposure is possible in service, 
by far the primary etiology of COPD is 
the significant smoking history.  The 
chronic pleural thickening is long 
standing by the x-ray report and 
unchanging.  No pleural plaque is noted.  
A [HRCT] of the lung was suggested to 
differentiate between asbestos changes 
and changes consistent with COPD.  
Piirila et al. recent article in Scand J. 
Work Environ Health of February 2005 
demonstrated changes in lung function but 
the study was done on patient[s] known to 
have asbestosis.  The study did not 
conclude that the HRCT was able to 
differentiate between asbestosis and 
COPD.  A HRCT would not substantially add 
to the conclusion or rating of this 
veteran.  The [veteran] clearly has COPD 
and no evidence of asbestosis at this 
time.

Conclusion: The veteran has COPD and more 
likely than not, the COPD is related to 
the significant smoking history, 
alternatively, the COPD IS NOT related to 
this veteran[']s service activity.

A November 2005 private medical examination report stated 
that the veteran "wondered whether or not pulmonary function 
deficits could be due to previous asbestos exposure.  Based 
on imaging studies done to date, there is no clear evidence 
of asbestos-induced pulmonary toxicity.  However, the absence 
of pleural plaquing and pulmonary fibrosia does not rule out 
significant previous exposure."

The medical evidence of record does not show that the veteran 
has a current respiratory disorder due to his military 
service, to include as due to any exposure to asbestos.  
While the March 2005 letter from a private physician stated 
that the veteran's in-service asbestos exposure "could 
certainly contribute to his lung disease," the word 
"could" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  See Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  Accordingly, the March 2005 
letter from a private physician does not establish a nexus 
between any current respiratory disorder and the veteran's 
period of active military service.

The July 2005 VA examiner stated "I am unable to make a 
definitive diagnosis of asbestosis."  The VA examiner in 
August 2005 stated "[t]he [veteran] clearly has COPD and no 
evidence of asbestosis at this time."  Finally, the private 
examiner in November 2005 stated that "there is no clear 
evidence of asbestos-induced pulmonary toxicity."

Therefore, service connection is not warranted for any 
currently diagnosed respiratory disorders, as the medical 
evidence of record does not show that they are related to the 
veteran's active military service.  There is no evidence of a 
respiratory disorder in service.  While the veteran has 
current diagnoses of various respiratory disorders, there is 
no medical evidence of record that they were diagnosed prior 
to 2000, over 30 years after separation from active duty.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Furthermore, the 
medical evidence of record does not show that any currently 
diagnosed respiratory disorder is related to military 
service.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed respiratory disorder is related 
to military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veterans statements are not considered competent evidence 
to establish that any currently diagnosed respiratory 
disorder is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, service connection for 
a respiratory disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a respiratory disorder, to include as 
due to asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


